IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.74,806


EX PARTE WILL DIXON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM MONTGOMERY COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of possession of a controlled
substance and punishment was assessed at confinement for 35 years in prison.  This conviction
was affirmed.  Dixon v. State, No. 09-00-00168-CR (Tex.App. - Beaumont, opinion delivered
December 19, 2001).
	Applicant alleges that he was denied his right to petition this Court for discretionary
review of the Court of Appeals' opinion because he was led to believe that Staff Counsel for
Offenders would be assisting him with his petition.  The trial court finds that delays in the Staff
Counsel's office led applicant to believe that he would receive assistance with his petition, and
this caused applicant to miss the opportunity to file a petition for discretionary review.  The
trial court recommends that relief be granted.  We agree. 
	Accordingly, Applicant is granted leave to file an out-of-time petition for discretionary
review from the Court of Appeals' judgment in cause number 09-00-00168-CR affirming the
conviction in cause number 98-06-00767-A-CR from the 410th District Court of
Montgomery County, Texas.  The proper remedy in a case such as this is to allow Applicant to
file his petition with the Court of Appeals within thirty days of the issuance of this Court's
mandate. 

DELIVERED: October 15, 2003	
DO NOT PUBLISH